Continued from Box 3:
The newly proposed amendments contain a combination of limitations which have not been previously addressed in an office action and would require further search and consideration outside the scope of the AFCP 2.0; thus they will not entered at this time.

Continued from Box 12: 
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
In response to Applicants’ arguments directed to the newly propose amendments, as the amendments have not been entered these arguments are moot.
It is noted that the proposed amendments would overcome the previous 112(b) rejections of claims 5, 14 and 20 if entered.
In response to Applicants’ argument that Nagy does not directly disclose electrospinning the nanofibers of the first layer onto the nanofibers of the second layer, and thus does not meet the limitations of claim 12; the Examiner disagrees.  With regard to the limitation that the nanofibers are “are electrospun directly onto the second layer”, this is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP 2113. The recited process i.e. the nanofibers “are electrospun directly onto the second layer” is not recited is specific enough detail to define it over the recited layers of Nagy which may be polyethersulfone nanofibers, i.e. because the board process of merely electrospinning the nanofibers onto the second layer does not imply any specific structure, and nor does it limit the media from being additionally bonded by other methods.

/ERIC J MCCULLOUGH/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Jason M Greene/Primary Examiner, Art Unit 1773